Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered November 17, 1993, convicting defendant, after a jury trial, of rape in the first and third degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 81h to 17 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s guilt was proved beyond a reasonable doubt and *249the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Where the complainant’s testimony was consistent with slight penetration, "the absence of conclusive medical corroboration does not negate the credible evidence furnished by the child victim” (People v Collins, 166 AD2d 270, 271, lv denied 76 NY2d 1020).
Defendant’s contention regarding the admissibility of testimony by the People’s child sexual abuse expert is unpreserved for appellate review (see, People v Smith, 202 AD2d 366), and we decline to review it in the interest of justice. Were we to review it, we would find that the expert’s testimony was admissible "to establish how a child could be raped without suffering physical injury and was not offered to prove that the victim was raped” (supra). Defendant’s remaining contentions are without merit. Concur—Milonas, J. P., Nardelli, Williams and Andrias, JJ.